Citation Nr: 0814135	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  00-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected non-malignant thyroid nodular 
disease. 

2.  Entitlement to an increased (compensable) disability 
rating for service-connected squamous cell carcinoma. 

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral knee condition.  

4.  Whether or not new and material evidence has been 
submitted to re-open a previously denied claim of entitlement 
to service connection for  head injury residuals.  

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 until 
January 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (the RO).   

Procedural history

The thyroid claim

The veteran initially filed a claim of entitlement to service 
connection for nodules on the thyroid in July 1999, which was 
denied by the RO.  In August 2002, he testified at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge.  The Board remanded the service connection claim in 
October 2002.   

In a March 2005 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for non-malignant 
thyroid nodular disease, effective July 19, 1999.   The 
veteran disagreed with the noncompensable (zero percent) 
disability evaluation which was assigned.  He perfected his 
appeal as to that issue by his January 2006 substantive 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

Originally, the veteran had requested a Central Office 
hearing relative to this claim.  In December 2007 
correspondence, the veteran withdrew this request. 

The August 2006 rating decision

In a May 2003 rating decision, service connection was denied 
for a bilateral leg condition and for head injury residuals.  
The veteran did not appeal that decision. 

In a January 2006 rating decision, the RO granted service 
connection for squamous cell carcinoma.  A noncompensable 
disability rating was assigned.  In an August 2006 rating 
decision, the RO declined entitlement to a compensable 
disability rating for service-connected squamous cell 
carcinoma; denied entitlement to a 10 percent evaluation 
based on multiple, noncompensable service-connected 
disabilities; denied the veteran's request to re-open the 
previously denied claim of entitlement to service connection 
for a bilateral knee condition and denied the veteran's 
request to re-open his previously denied claim of entitlement 
to service connection for head injury residuals.  The veteran 
disagreed with the August 2006 rating decision and initiated 
this appeal.  The appeal was perfected by the veteran's 
timely submission of his substantive appeal (VA Form 9) in 
December 2007.      

These issues were previously before the Board in August 2007.  
The case was remanded to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC for additional development.  
The AMC issued two supplemental statements of the case 
covering all five issues in January 2008.    The veteran's VA 
claims folder has been returned to the Board for further 
appellate review.  

Remanded issues 

For the reasons set out below, the Board has determined that 
the prior remand instructions have not been carried out as to 
the veteran's requests to reopen the previously denied claims 
of entitlement to service connection for a bilateral knee 
condition and a head injury.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Additionally, a remand of the 
veteran's claim of entitlement to a 10 percent evaluation due 
to multiple noncompensable disabilities is also required.  

Accordingly, these three issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC.

Issue not on appeal

The veteran's initial claim in July 1999 included a claim of 
entitlement to service connection for cancer of the 
diverticulum.  The veteran presented testimony as to that 
issue during the August 2002 personal hearing, and the Board 
remanded that issue in October 2002.  In its August 2007 
decision, the Board denied the veteran's claim.  That matter 
has therefore been resolved.  See 38 C.F.R. § 20.1100 (2007).   

   
FINDINGS OF FACT

1.  The veteran's non-malignant thyroid nodules are 
asymptomatic.  The competent medical evidence attributes the 
veteran's reported coughing and difficulty swallowing to a 
non-service connected condition of the esophagus.  There is 
no disfigurement caused by the nodules.  

2.  The veteran's service-connected squamous cell carcinoma 
has been removed.  There are no current symptoms.  There is 
no disfigurement.   




CONCLUSIONS OF LAW
      
1.  The criteria for a compensable evaluation for the 
service-connected thyroid condition are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7902 
(2007).

2.  The criteria for a compensable evaluation for the 
service-connected squamous cell carcinoma are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.31, 4.118, 
Diagnostic Codes 7800, 7818 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected thyroid nodular disease and squamous cell 
carcinoma.  The remaining three issues on appeal are being 
remanded for reasons expressed below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO advised the veteran of VA's duty to assist 
him in the development of these claims in a letters dated 
October 30, 2002 (specific notice regarding service 
connection of a thyroid condition), September 2, 2005 
(specific notice regarding service connection of squamous 
cell carcinoma), August 5, 2007 (specific notice regarding 
increased rating as to both conditions).  These letters 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in these letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  The August 2007 letter also specifically 
advised the veteran that in order to qualify for a higher 
disability rating he must submit evidence showing that his 
service-connected disabilities had gotten worse.  See August 
2007 letter, pages 1, 7.

In all three letters, the veteran was specifically notified 
to send or describe any additional evidence which he thought 
would support his claim.  See the October 30, 2002 VCAA 
letter, page 2; see also the September 2, 2005 VCAA letter, 
page 2.  See also the August 5, 2007 letter, page 2, which 
stated: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim please send it to us."  These requests comply 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1), (2) and (3) veteran status, 
current existence of a disability, and relationship are not 
at issue.  With respect to element (4) degree of disability, 
and element (5), effective date, the veteran received 
specific notice as to both elements in the August 2007 letter 
discussed above and May 2007 letter issued solely in response 
to the Court's decision in Dingess.  See the May 2007 VCAA 
letter, pages 2-3 and the August 5, 2007 letter, pages 7-8.  

In regards to the increased rating claims, the Board has also 
considered the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) which held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, supra. 

The Board finds that the both the May 2007 and the August 
2007 letters to the veteran specifically advised him that an 
increased disability rating would require a showing that the 
veteran's condition had worsened.  In addition, in both 
letters the RO and invited evidence that would demonstrate 
limitations in the veteran's daily life and work and advised 
the veteran as to the use of diagnostic codes.  Se, e.g.  the 
August 5, 2007 letter, page 7.  

The Board notes that neither the May 2007 letter nor the 
August 2007 letter contained notice of the specific schedular 
criteria.  However, it is apparent from the record that the 
veteran had actual notice of the applicable criteria.  The 
applicable rating criteria for the claimed condition was 
specifically set out in the November 2005 SOC with reference 
to the veteran's thyroid condition and in the November 2007 
SOC with reference to the veteran's sqaumous cell carcinoma.  
Additionally, in March SSOC specifically advised the veteran 
that an increased rating for his thyroid condition would 
require evidence of "endocrine system or disfiguring aspects 
to the condition, [or evidence] that the thyroid condition is 
affecting speech, breathing or digestion."  The November 
2007 SOC advised the veteran that "a noncompensable 
evaluation is assigned unless there is disfigurement, 
limitation of motion due to scarring, pain on examination of 
scarring, frequent loss of covering of the skin over the 
scarring or impairment of function."   

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  To the extent that there was inadequate VCAA notice 
prior to the initial adjudication of the veteran's claims, 
such has been cured as described above and preceded the 
January 2008 readjudication of the claims.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim]. 

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

Regarding the veteran's claim, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the veteran's service medical records, 
identified private treatment records and VA treatment 
records.  The veteran has identified no other relevant 
medical treatment.  He was provided with VA compensation and 
pension (C&P) examinations in March 2003 and December 2005.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  He has withdrawn his request for a 
hearing 

Accordingly, the Board will move on to a decision on the 
merits as to the two increased rating issues.  

1.  Entitlement to an increased (compensable) disability 
rating for service-connected non-malignant thyroid nodular 
disease. 

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 
4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code 

The veteran has been assigned a noncompensable disability 
rating under Diagnostic Code 7902 [thyroid gland, nontoxic 
adenoma of] for his service-connected non-malignant thyroid 
nodular disease.  The Board has considered whether or not the 
veteran's disability may be more appropriately evaluated 
under an alternate diagnostic code.

The assignment of a particular diagnostic code or codes is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7902 appears to be precisely congruent with 
the veteran's service-connected non-malignant thyroid nodular 
disease.  A January 2002 history and physical noted a multi-
nodular goiter but found no symptomatology associated with 
that condition.  This is consistent with the findings in the 
March 2003 VA examination and the December 2005 VA 
examination.  Accordingly, the veteran's service-connected 
thyroid condition manifests as an asymptomatic nodular 
condition.

The Board finds that rating this disability under a different 
Diagnostic Code than the currently assigned Diagnostic Code 
7902 would not be more appropriate.  
The veteran and his representative have not suggested that 
another diagnostic code is more appropriate.  Therefore, the 
rating under Diagnostic Code 7902 will be continued.  

Specific schedular criteria

Diagnostic Code 7902 [thyroid gland, nontoxic adenoma of] 
provides for the following levels of disability:  20 percent 
with disfigurement of the head or neck; or a noncompensable 
rating  without disfigurement of the head or neck.  

A Note to Diagnostic Code 7802 reads:  if there are symptoms 
due to pressure on adjacent organs such as the trachea, 
larynx, or esophagus, evaluate under the diagnostic code for 
the disability of that organ, if so doing would result in a 
higher rating under that diagnostic code.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7902 (2007).  
 
Analysis

The veteran's medical records do not show treatment for any 
thyroid condition.  No findings relating to the veteran's 
thyroid were made during the March 2003 and December 2005 
physical examinations, or at a November 2007 VA hospital 
admission.

The Board has considered the veteran's contentions that he 
suffers from difficulty swallowing and breathing secondary to 
the thyroid disorder such that rating under the loss of 
function of the effected part as contemplated by the Note to 
Diagnostic Code 7902 would be more appropriate.   However, 
both the March 2003 VA examination and the December 2005 VA 
examination have attributed those symptoms to a non-service 
connected esophagus condition.  Cf. Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) [holding that the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so].  
Accordingly, those symptoms are not considered a part of the 
veteran's service-connected thyroid disorder.  

Under Diagnostic Code 7902, a 20 percent schedular rating is 
for application on a finding of disfigurement of the head or 
neck.  The March 2003 VA examination contained a specific 
finding that no disfigurement was present.  Additionally, no 
disfigurement or any symptoms or constitutional effects were 
found at the time of the December 2005 VA examination.  This 
is congruent with the remainder of the veteran's medical 
records, which do not or refer to any disfigurement secondary 
to nodular thyroid disease.  The veteran himself has not 
indicates that the nodules are disfiguring.

In short, the criteria for the assignment of a 20 percent 
disability rating are not met. 

In the interest of economy, common discussions regarding 
staged ratings and extraschedular considerations will be 
presented as to both conditions below.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected squamous cell carcinoma. 

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Assignment of diagnostic code

The veteran's squamous cell carcinoma has been evaluated as 
noncompensably disabling under Diagnostic Code 7818 
[malignant neoplasms of the skin].

The Board can identify no more appropriate Diagnostic Code 
for this disability.  The veteran's treatment records clearly 
indicate that he had squamous cell carcinoma.  Additionally, 
there is no indication that malignant melanoma was ever 
diagnosed.  Accordingly, Diagnostic Code 7818 is the most 
appropriate and it will continue to be employed.  

As will be discussed immediately below, use of Diagnostic 
Code 7818 entails the application of additional diagnostic 
codes. 

Specific schedular criteria

The veteran's squamous cell carcinoma has been rated 
according to Diagnostic Code 7818 [malignant skin neoplasms 
(other than malignant melanoma)], which provides that such 
condition be rated based on disfigurement of the head, face 
or neck (Diagnostic Code 7800), as scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or on impairment of 
function.  See 38 C.F.R. § 4.118, DC 7818 (2007).

In this case as the veteran's squamous cell carcinoma was 
found on the head, that is to say his ear and nose, 
Diagnostic Code 7800 applies.  

Diagnostic Code 7800 provides an 80 percent evaluation for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation. Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation. For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

See 38 C.F.R. § 4.118 , Diagnostic Code 7800 (2007).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).



Analysis

As noted above, Diagnostic Code 7818 rates with reference to 
the scar codes or due to limitation of function of the 
effected part.  The evidence of record including December 
2005 VA examination indicate that the effected part is the 
veteran's ear and nose.  The examination carries specific 
findings that the squamous cell carcinoma residuals do not 
include loss of function of the ear and nose.   Accordingly, 
rating with reference to the scar codes is warranted.  
Specifically, due to the location of the neoplasms on the 
veteran's ear and nose, Diagnostic Code 7800 [disfigurement 
of the head, face or neck] most closely applies.    

A noncompensable disability rating has been assigned.  See 
38 C.F.R. § 4.31 (2007).  In order to warrant a 10 percent 
disability rating there must be medical evidence of one 
characteristic of disfigurement.  In that regard the Board 
notes that the medical evidence includes a specific finding 
that there is no disfigurement.  
See the December 2005 VA medical examination report.  There 
is no competent medical evidence to the contrary; no 
disfigurement is referenced anywhere in the veteran's 
treatment records.   The veteran has not presented any 
evidence of disfigurement.  Accordingly, the criteria for the 
assignment of 10 percent disability rating are not met.  

Because not one characteristic of disfigurement has not been 
shown, it logically follows that the criteria for a 
disability rating higher than 10 percent, involving more 
characteristics of disfigurement, also are not met.  The 
noncompensable disability rating will be continued.      

Fenderson considerations

The Board finds, based on the medical reports described 
above, that the veteran's nodular thyroid condition has been 
essentially the same from July 19, 1999 to the present and 
the squamous cell carcinoma has been essentially the same 
from March 30, 2005, to the present.  Accordingly, the 
noncompensable disability rating is assigned effective as of 
date of assignment of service connection for both of the 
claimed conditions.  

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).  

After a careful review of the record, the Board has 
determined that this matter has not been addressed by the RO.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected nodular thyroid condition or his service-
connected squamous cell carcinoma. 

Conclusion

For the reasons and bases set out above, the Board has 
determined that a preponderance of the evidence does not 
indicate that a compensable disability rating is warranted 
for either the nodular thyroid condition or squamous cell 
carcinoma.  The benefits sought on appeal are accordingly 
denied.  




ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected non-malignant thyroid nodular disease 
is denied. 

Entitlement to an increased (compensable) disability rating 
for service-connected squamous cell carcinoma is denied. 


REMAND

For the reasons set out immediately below, the Board has 
determined that the remaining issues on appeal must be 
remanded.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral knee condition.  

4.  Whether or not new and material evidence has been 
submitted to re-open a previously denied claim of entitlement 
to service connection for  head injury residuals.  

At the time of the Board's August 2007 remand, it was noted 
that with respect to the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
of residuals of a head injury, the Court determined in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), that for new and 
material evidence claims in order to comply with the notice 
requirements of the VCAA, "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant." 
See Kent, 20 Vet. App. at 9-10.  The Court also noted that 
"the VCAA requires [VA] to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id. at 10.  

In response to the Board's remand, the AMC sent the veteran a 
letter in August 2007.  Although the letter advised the 
veteran of the definition of new and material evidence, the 
letter did not include notice to the veteran of which 
elements of his claim had been unestablished at the time of 
the prior final denial.  Therefore, the additional notice did 
not comply with the standard articulated in Kent.  
An additional remand is therefore required.  See Stegall, 
supra.  

The Board observes that its comments also apply to the head 
injury issue.  
That issue, too, requires full Kent notice.

Both claimed disabilities were first denied by the RO in May 
2003.  The veteran contends that both claimed disabilities 
are due to a December 1952 accident.  The December 1952 
accident has been confirmed.  The claims were previously 
denied due to a lack of competent medical evidence showing a 
relationship between the December 1952 injury and the 
veteran's current condition.  New and material evidence on 
that point must be specifically requested in the VCAA notice 
letter in order to comply with Kent.  

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  

The veteran is also seeking entitlement to a 10 percent 
evaluation based on multiple non-compensable  service-
connected disabilities under 38 C.F.R. § 3.324.  However, if 
while in remand status service connection is granted for the 
claimed bilateral knee disability or head injury residuals 
and a compensable rating is assigned, this will impact the 
38 C.F.R. § 3.324 claim.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  Action on the veteran's 38 C.F.R. 
§ 3.324 claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should provide the veteran with a 
letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent, with respect to his 
request to reopen his previously denied 
claims of entitlement to service 
connection for bilateral leg condition and 
a head injury.  Specifically that notice 
should advise the veteran that in order to 
reopen his claims, competent medical 
evidence showing a relationship between 
the claimed disabilities and his military 
service is required.  

2.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, VBA should 
readjudicate the veteran's claims.  If the 
claims are denied, in whole or in part, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.   
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.
	

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


